UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): January 22, 2008 CENTERLINE HOLDING COMPANY (Exact Name of Registrant as Specified in Its Charter) DELAWARE (State or Other Jurisdiction of Incorporation) 1-13237 13-3949418 (Commission File Number) (IRS Employer Identification No.) 625 Madison Avenue, New York, NY 10022 (Address of Principal Executive Offices) (Zip Code) 212-317-5700 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. On January 22, 2008, Centerline Holding Company (“the “Registrant”) and Centerline Capital Group Inc. (together with the Registrant, the “Borrowers”) entered into a First Amendment (the “First Amendment”) to Revolving Credit and Term Loan Agreement (the “Credit Agreement”) with the Guarantors listed on Schedule 1 thereto, and the Required Lenders, as defined in the Credit Agreement previously filed on Form 8-K on December 27, 2007. The Borrowers, the Guarantors and the Required Lenders amended Section 4.2.3 of the Credit Agreement to correct a scrivener’s error and to conform to the understanding of the parties with respect to such provision.The First Amendment is attached hereto as Exhibit 10.1 and is incorporated herein by reference. The foregoing description of the First Amendment is qualified in its entirety by reference to the full text of such agreement. Item 9.01. Financial Statements and Exhibits (a). Financial Statements Not Applicable. (b). Pro Forma Financial Information Not Applicable. (c). Exhibits Exhibit 10.1First Amendment to Revolving Credit and Term Loan Agreement, dated January 22, 2008, by and between Centerline Holding Company, Centerline Capital Group, the Guarantors listed on Schedule 1 thereto and the Required Lenders. SIGNATURES Pursuant to the requirements of the Securitiesand Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CENTERLINE HOLDING COMPANY (Registrant) January 24, 2008 By: /s/ Marc D. Schnitzer Name: Marc D. Schnitzer Title:President
